DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant has amended claims 1, 3, 4, 7, 12, 14, 16, 18, 20, 21 and canceled claims 2, 15 filed on 11/06/2020.
Claims 1, 3-14 and 16-21 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding to independent claims 1, 14 and 20, the closest prior art references the examiner found are De La Barre et al. (U.S 2009/0123030 A1) and Mishima et al. (U.S. 2013/0162783 A1) have been made of record as teaching: detecting an eye location of a viewer, the eye location comprising a location of a right eye of the viewer and a location of a left eye of the viewer (De La Barre, [0002],[0038)]); providing a 3D image based on the detected eye location, wherein the providing of the 3D image comprises: determining an image pixel value corresponding to a display pixel included in a display panel (De La Barre, [0039] [0040]); determining a luminance weight corresponding to the display pixel based on a ray direction of a ray output from the display pixel, the ray direction being determined based a pass-through point of the ray that is a location where the ray crosses a line passing through the location of the left eye of the viewer and the location of the right eye of the viewer (Mishima, Fig. 3 [0036] [0039]) recited in claims 1, 14 and 20.

wherein the determining of the luminance weight further comprises determining the luminance weight based on at least one of a first reference value corresponding to a distance between a pass-through point of the ray and the location of the left eye of the viewer, or a second reference value corresponding to a distance between the pass-through point of the ray and the location of the right eye of the viewer, and
wherein the pass-through point of the ray is a location where the ray crosses a line passing through the location of the left eye of the viewer and the location of the right eye of the viewer, and the pass-through point of the ray is spaced apart from the left eye of the viewer and the right eye of the viewer recited on claims 1, 14 and 20.
Claims 3-13, 16-19 and 21 are allowable because they are depended on claims 1, 14 and 20.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Lapstun et al. (U.S. 2014/0292620 A1) and Lee et al. (U.S. 2013/0257928 A1).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        
/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611